t c summary opinion united_states tax_court nathaniel carter petitioner v commissioner of internal revenue respondent docket no 10582-01s filed date nathaniel carter pro_se michelle m lippert for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction whether petitioner is entitled to head_of_household filing_status ’ and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in akron ohio petitioner has two children deonté carter and nathaniel carter jr junior junior was born in and deonté was born in date petitioner was divorced from junior's mother charlene clay in ms clay was awarded custody of junior when they were divorced petitioner and deonté’s mother angela pearson were not married during ms pearson resided pincite shoreline drive akron ohio in deonté spent an unspecified amount of time with both petitioner and ms pearson petitioner took care of deonté when ms pearson was at work ' our resolution of the issue of petitioner's filing_status will determine the correct computation of his standard_deduction for the year at issue petitioner claimed dependency_exemption deductions for deonté and junior on his federal_income_tax return he also claimed head_of_household filing_status and an earned_income_credit as an eligible_individual with two or more qualifying children respondent issued a notice_of_deficiency determining that petitioner was not entitled to the dependency_exemption deduction for junior head_of_household filing_status and earned_income_credit because he failed to provide substantiation for his claims the first issue we address is whether petitioner is entitled to a dependency_exemption deduction for junior deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 under sec_7491 a however the burden_of_proof shifts to the commissioner if among other reguirements the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his q4e- liability for the tax_deficiency at issue we find that the burden_of_proof does not shift to respondent because petitioner has failed to comply with the requirements of sec_7491 a sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent as defined in sec_152 sec_152 defines a dependent to mean a son or daughter of the taxpayer if over half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer sec_152 provides a special rule in the case of a child of divorced parents sec_152 provides that if the child receives over half of his support from his parents and he or she is in the custody of one or both of his parents for more than half of the year then the child is treated as receiving over half of his support from the custodial_parent because ms clay was awarded custody of junior in the divorce decree she is the custodial_parent sec_1_152-4 income_tax regs pursuant to sec_152 the child is treated as receiving over half of his or her support from the noncustodial_parent only if the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent and the noncustodial_parent attaches the declaration to the noncustodial parent’s return the declaration required by - - sec_152 a must be made either on form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of that form id 114_tc_184 in the present case ms clay as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim an exemption for junior and no such form declaration or statement was attached to petitioner's return for the year in issue it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to a deduction for a dependency_exemption for junior for sec_152 miller v commissioner supra sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 as an unmarried individual whose household is maintained as the principal_place_of_abode for specific family members if petitioner provided over half the cost of maintaining as his home a household that for more than one-half the year was either of his sons’ principal_place_of_abode he meets the head_of_household definition in sec_2 petitioner has not demonstrated that he maintained such a household if petitioner lived with ms pearson at the shoreline drive residence he would not be eligible for head_of_household -- - filing_status sec_2 petitioner did not argue that he provided over half of the cost of maintaining the residence at shoreline drive during the taxable_year and no evidence in the record would substantiate such a claim thus we are able to conclude that ms pearson provided over half the cost of maintaining the shoreline drive residence petitioner testified that he maintained a separate residence on britain road from until date petitioner’s testimony runs counter to the majority of the evidence in the record all of the written evidence presented indicates that in petitioner ms pearson and deonté resided together at the shoreline drive residence petitioner failed to provide any documentation of the existence of a residence aside from the one on shoreline drive even if this court finds that there was a britain road residence petitioner failed to show that it served as the principal_place_of_abode for either of his children id petitioner has failed to convince this court that he provided over half the cost of maintaining a principal_place_of_abode for more than one-half of for either deonté or junior see sec_1_2-2 income_tax regs the court thus holds that petitioner is not entitled to head_of_household filing_status sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 and b limits the credit allowed based on whether the eligible_individual has no qualifying children one gualifying child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a gualifying child a taxpayer must establish that the child bears the relationship to the taxpayer prescribed by sec_32 b the child meets the age requirements of sec_32 c and the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 a if petitioner ms pearson and deonté all resided together at the shoreline drive residence then ms pearson was eligible to take the earned_income_credit with deonté as her qualifying_child and deonté cannot also gualify petitioner for the earned_income_credit with one qualifying_child see sec_32 c sutherland v commissioner tcmemo_2001_8 petitioner conceded that ms pearson had a higher gross_income than he did that concession would make petitioner ineligible for the deduction if we were to find that he lived with ms pearson sec_32 c assuming however that petitioner resided at the britain road residence he failed to substantiate that it served as deonté’s principal_place_of_abode sec_32 a thus regardless of where petitioner resided he has no gualifying children for purposes of the earned_income_credit - petitioner also is not eligible for the earned_income_credit as an individual with no qualifying children under sec_32 a because his adjusted_gross_income in was in excess of the complete phaseout amount prescribed by sec_32 the earned_income_credit is completely phased out for individuals with no qualifying children and adjusted_gross_income in excess of dollar_figure for see sec_32 and b see also revproc_96_59 1996_2_cb_392 petitioner had adjusted_gross_income of dollar_figure in the court holds therefore that petitioner is not entitled to an earned_income_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
